 I)I ('ISIONS OF NATIONAl. L.ABOR RELATIONS BOARDKansas City Power & Light Company and IBEW IA-cals 412, 1464 and 1613, affiliated with the Interna-tional Brotherhood of Electrical Workers, AFL-CIO. Case 17 CA 8642August 24, 1979[)ECISION AND ORDERBY MEMBERS JENKINS, MURP'IIY, ANi) TRUESDAI.EOn May 24, 1979, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent, the GeneralCounsel, and the Charging Parties filed exceptionsand supporting brief's.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Adminstrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge. as modified be-low, and hereby orders that the Respondent, KansasCity Power & Light Company, Kansas City, Mis-souri, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:I. Substitute the following for paragraph (b):"(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I In so doing we find it unnecessary to rely on Soulhwe.stern Electri PowerCosmpan. 216 NLRB 522 (1975). In Southwestern E'ectric. the respondentdiscontinued sick leave benefits to unit employees who were on sick leavewhen the strike began. Here. however, sick leave benefits were denied only topersons ariudi on srik h who became ill during the course of the strike.2 In par l(b) of his recommended Order. the Administrative Law Judgeuses the broad cease-and-deslsl language. "in any other manner." tlwteer.we have considered this case In light of the standards set torth in HusimotlFoods, Ins. 242 NLRB 1357 (1979), and have concluded hat a broad reme-dial order is inappropriate inasmuch as it has not been shown that Respon-dent has prthlivity to violate the Act or has engaged n such egregious orwidespread misconduct to demonstrate a general disregard tr the employ-ees' fundamental statutory rights. Accordingly, we shall modify the recom-mended Order and notice to use the narrow injunctive language, "in any likeor related manner."APPENDIXNori(ci To EMI. OYI!SPoSItI) BY ORDER ()F 111NAIIONA. LABOR RELAIIONS BOARIAn Agency of the United States GovernmentWL WI iF NOt discharge or otherwise discrimi-nate against employees should they engage in orsupport a lawful strike.WE Wvl.l. Nor in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.Wit Wl.l. give credit to all probationary em-ployees terminated during the 1978 strike for allservice prior to the date of the strike and, uponthe completion of the total 6 months' employ-ment with us. treat them as regular employees.Wt: witl. make whole all probationary em-ployees terminated during the 1978 strike for anylosses they may have suffered as a result of ourdiscrimination against them, with interest.KANSAS CIIY POWER & L(irT COMPANYDECISIONSIAIINMIN I ()F 11i CAStJAMEIS L. Rosi. Administrative Law Judge: This matterwas heard before me on April 2. 1979. at Kansas City Kan-sas upon the General Counsel's complaint which allegedgenerally that Respondent committed violations of Section8(a)(1) and (3) of the National l.abor Relations Act, asamended, 29 U.S.'. § 151. (i veq.. by (I) terminating proba-tionary employees following their participation in an eco-nomic strike and (2) refusing to grant sick-leave benefits toemployees who became disabled for work during the courseof an economic strike.While not disputing the factual basis of the complaint.Respondent generally denied that it has committed any un-fair labor practices.Upon the record as a whole, including my observation ofthe witnesses, briefs, and arguments of counsel, I herebymake the following:FNDINDI(S )F FA( I AND CON(C I:SIONS F LAWI. JIURIS)I(I I()ONRespondent is a corporation engaged as a public utility inthe production, transmission. sale, and distribution of elec-trical energy to customers in the States or Missouri andKansas. During the course and conduct of its business op-erations within the State of Missouri. it annually derivesgross revenues in excess of $250.0(00. Respondent annuallypurchases goods and services valued in excess of $50,000directly from sources outside the State of Missouri. Respon-dent admits, and I find that it is an employer engaged in244 NLRB No. 93620 KANSAS CITY POWER & LIGHT COMPANYcommerce within the meaning of Section 2(2), (6). and (7)of the Act.II. THE l.ABOR OR(iANIZAII(INS INVOI VEI)IBEW Locals 412, 1464, and 1613 affiliated with the In-ternational Brotherhood of Electrical Workers. AFL-CIO(herein jointly referred to as the Unions). represent threebargaining units of Respondent's employees: but for pur-poses of this matter, acted as a single entity. Respondentadmits, and I find, that each local is a labor organizationwithin the meaning of Section 2(5) of the Act.1It. THE AI.l.E(iEt) UNFAIR .LABOR PRAC l(ISA. Factual BackgroundThe parties are in general agreement concerning materialfacts involved in this matter, which can be briefly summa-rized as follows:The current collective-bargaining agreements are effec-tive from July 1, 1976. through June 30. 1979. Each con-tract, however, has a wage reopener provision providingthat either party could reopen the respective agreement onJune 30. 1978. for the purpose of adjusting wage rates andcertain other fringe benefits. The wage reopener provisionin each contract provides that in the event the parties wouldbe unable to reach an agreement, the clause prohibitingstrikes and lockouts would be suspended. In short, the par-ties agreed that the Unions could, in the event of not beingable to reach agreement during negotiations on the wagereopener, engage in an economic strike. Unable to reachagreement by July I, the Unions commenced an economicstrike which lasted until November 13. 1978.When the strike terminated and the employees returnedto work, Respondent considered all those employees whohad not completed their 6-month probationary period tohave been terminated. These employees returned to work asnew-hires. This meant that such time they had already putin as probationary employees was lost, thus whatever bene-fits they would derive from completing their 6-month pro-bationary period (including accrual of sick leave and awage step increase) was delayed for 6 months. Respondentcontends that terminating the probationary employees wasproper, a business necessity. and was required under theterms of the contract, which provided that a probationaryemployee must complete "6 months of continuous service"in order to become a "regular employee." The hiatus of 4-1/2 months, according to Respondent, was such a substan-tial break in service as to justify considering all the proba-tionary employees to be terminated. As new-hires theywould be retrained for 6 months and reevaluated.Early in the strike the Unions requested the Company'sposition with regard to payment of sick leave benefits andholidays. Respondent's director of employee relations re-sponded. "it is the position of the Company that such bene-fits are not payable during the term of the present strike."In fact, pursuant to the agreement settling the strike, theCompany agreed to grant sick leave benefits to those em-ployees who were off work with a disability prior to thebeginning of the strike. The Company. however, refused togrant sick leave benefits to strikers who, during the courseof the strike. became incapacitated for work due to illnessor injury.B. /vssueAs indicated above, the principal matters at issue hereare (a) whether by treating probationary employees as has-ing been terminated as a result of their participation in aneconomic strike, Respondent violated Section 8(al)(1) and(3) of the Act: and (2) whether by denving sick leave bene-fits to strikers who. during the course of the strike, becamephysically incapacitated for work. Respondent i olatedSection 8(a)( 1) and (3) of the Act:' and (3) whether Respon-dent's treatment of probationary employees and its denialof sick leave benefits should be deferred to arbitration.C. .41na/vis and (Concluding Findings1. The Collher issucOver objection of the Charging Part. at the hearing Re-spondent was allowed to amend its answer to plead atlirma-tively that the issues raised in the complaint are cognimizbleunder the arbitration clauses of the three contracts and.accordingl. the Board should defer jurisdiction to arbitra-tion, citing Coller Insulaied Wire, a G(ulf and 1t 'eslern St -tenls Co., 192 NLRB 837 1971).Even though contractual defenses are raised. among oth-ers. resolution of this matter does not undaimentalls in-volve interpretation of contractural language. he C ompa-ny's determination to terminate the probationar\employees because theN engaged in prolected actixity andto den) sick leave benefits to emploees who engaged inprotected activity are statutor% issues not appropriate fordeferral. notwithstanding the absence of "independent' al-legations of conduct iolating Section X(a)(l). See (ncrcialA merica Tralsportation ( poraio1n. 228 N L RB 8018 I 1977 .and Ro, Rohinso,. Ir. l ,h R Rmi,inv (i'croec. 228NLRB 828 (1977).2. The prohbationary employeesRespondent's director of personnel relations testified atlength concerning the Company's reason for consideringthe probationary employees to be terminated. First, hestated that the clear contractual language requires an em-ployee to complete "six continuous months" of service be-fore becoming a regular employee. Given the 4-1/2 monthstrike, the contractual predicate for becoming a regular em-ployee could not be met if their prestrike work was credited.Further, he testified that this was a business judgmentbased upon input from supervisors who in the past hadinformed higher supervision that they could not adequatelyevaluate probationary employees in the event of a substan-tial break in service. But this conclusionary testimony wasnot supported by any specific evidence-for instance whythe Company found it necessary to terminate one who hadcompleted 5 months and 3 weeks.i Respondent also denied employee, hohd;a p during the course of thestrike However. this refusal was not alleged h he General ('ouincl to he aviolation and is therefiore not considered herein621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent undertook to terminte the employment of aclass of employees simply because those employees engagedin a fundamental protected act --participating in an eco-nomic strike. This I find is so inherently destructive of em-ployees' rights, even absent a showing of actual animus,that it is a violation of the Act. N.L.R.B. v. Great DaneTrailers, Inc., 388 U.S. 26 (1967). Further, I conclude thatRespondent's assertions fall short of establishing that thedetermination to terminate the probationary employees"Was justified by substantial and legitimate business con-siderations." Globe Molded Plastics Companv, Inc., 204NLRB 1041 (1973).Respondent argues that the probationary employees'right to strike could be, and was, contracted away, relyingon the 6 continuous months language. Certainly employeescan agree not to strike, but waiver of such a fundamentalright cannot be inferred absent a clear expression. N. .. R. B.v. Mastro Plastics Corp., et al., 350 U.S. 270 (1956). Respon-dent's argument that probationary employees gave up theirright to strike, based on its interpretation of the probation-ary employee clause, fails to meet that test.3. The sick leave benefitsCiting Great Dane Trailers, supra, the General Counseland Charging Party contend that by denying sick-leavebenefits to those striking employees who became incapaci-tated for work during the course of the strike, Respondentdenied them an accrued benefit because they were engagingin protected activity, a denial which necessarily violated theAct. I disagree.Involved here are employees who joined the strike at itsinception and who during the course of the strike becameincapacitated for employment. There is no evidence thatany of those employees abandoned the strike either beforeor after becoming incapacitated. Indeed, I infer, becausethey engaged in the strike from the first, that none wouldhave worked during the strike whether incapacitated or not.But the General Counsel and Unions argue that sick leavebenefits are analogous to the vacation benefits denied strik-ers in Great Dane. Since a certain number of sick days hadaccrued to the benefit of the employee, to deny him pay forthose days when he is sick or disabled simply because he isengaged in a strike is violative of the Act.Vacation and sick leave, however, are conceptually dif-ferent matters and are not, in my judgment, analogous. Va-cation benefits accrue to each employee depending upon hislength of service and are in effect deferred wages. Sick leavebenefits, on the other hand, are meant to compensate anemployee for his loss of earnings as a result of some infir-mity. As part of the economic package of a collective agree-ment, sick-leave benefits can be cost out on a cents-per-manhour basis, given the company's experience with the num-ber of man-days lost each year due to illness or injury.Some employees are never sick, while others have long peri-ods of disability. Thus sick leave is more analogous to insur-ance, and the loss which any given employee might suffer asa result of a sickness or injury is spread among all employ-ees by their agreeing to an economic package which in-cludes sick leave benefits in exchange for a somewhat lowerwage rate. It follows that a necessary predicate for entitle-ment to sick leave is that the employee be unable to work aregular workday because of his infirmity.That such was the parties' intent is at least implicit in thecontracts. For instance, in section 8 of article IX of theLocal 412 contract, it is stated that "an employee entitled tosick leave privileges will be paid ... for the job classificationwhich such employee would be entitled to work if he hadbeen present." And in section 10, "The parties re-affirm thepolicy that sick leave privileges are designed exclusively forlegitimate absences caused by illness or injury,." (Emphasissupplied.)While it is the case that employees' sick-leave benefitsaccrue, entitlement to sick leave clearly requires that anemployee be incapacitated for work on his regular work-day. If the employee is not incapacitated for work on aregular workday then he is not entitled to sick-leave bene-fits. For instance, an employee who is sick on his regularday off would not be entitled to pay any more than hewould be entitled to wages for days he regularly does notwork. A striking employee who has affirmatively joined thestrike and for whom there is no work because he is volun-tarily absent from work cannot be said to be entitled to sickleave benefits when he breaks his leg.While there are no cases precisely on point, the Board'sdecision in Southwestern Electric Power Companv, 216NLRB 522 (1975), suggests that employees who join astrike would not be entitled to sick leave benefits. In South-western Electric the Board majority, with Chairman Fan-ning dissenting on the issue of who has the burden of prov-ing whether an employee supported the strike, held thatemployees who are on sick leave at the beginning of thestrike would not be entitled to sick leave during the courseof the strike unless it was shown that the employee in ques-tion did not support the strike. The Board inferred thatmembers of the union who were on sick leave, absent evi-dence to the contrary, supported the strike and were there-fore not entitled to sick leave benefits during the course ofthe strike. Absent the employee's particular infirmity, hewould not have worked and thus he suffered no loss forwhich sick leave benefits generally are meant to compensateemployees. A fortiori employees who joined the strike in thefirst instance and who did not abandon it would not beentitled to sick leave benefits.In Pease Company, 237 NLRB 1273 (1978), an employeeon sick leave prior to the strike had affirmately disavowedthe strike. Nevertheless the company terminated his sickleave payments. The Board concluded that the companyviolated Section 8(a)(l), stating.Such a conclusion is especially compelling where, ashere, Osman clearly indicated to Respondent that hehad nothing to do with the strike. We therefore neednot decide whether, as Respondent contends, an em-ployee has the burden of disavowing strike participa-tion or whether, had Osman not dissociated himselffrom the strike, we would have reached a different re-sult. 1237 NLRB 1273 at fn. 4.]The Board thus apparently left open for possible recon-sideration the burden-of-proof ruling of Southwestern Elec-tric but not the ultimate determination that a striking em-ployee is not entitled to sick leave benefits even if he wasreceiving such benefits prior to the strike.622 KANSAS CITY POWER & LIGHT COMPANYI therefore conclude that Respondent did not violate theAct by denying sick leave benefits to employees who be-come disabled during the course of the strike. That Respon-dent in fact paid benefits to those employees on sick leaveat the time of the strike does not require a different result.IV. THE EFFECT OF lTIF UNFAIR l.ABOR PRA(I(IES UPON('OMMFR( FThe activities of Respondent set forth above, occurring inconnection with its operations. have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstrucing commerce and the free flow ofcommerce.V. TIFE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondeemed necessary to effectuate the policies of the Act.Having found that Respondent terminated all probation-ary employees in violation of Section 8(a)(1) and (3) of theAct, it will be recommended that such employees be treatedfor all purposes as not having been terminated and thatthey be credited with whatever tenure they had accrued atthe time of the strike to be counted towards the completionof their respective probationary periods. Respondent shallmake whole terminated probationary employees by givingthem retroactive pay increases upon a completion of a totalof 6 months employment, exclusive of the time they were onstrike, and make them whole for any other loss of benefitsthey may have suffered as a result of the discriminationagainst them with interest as prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).2Upon the foregoing findings of facts, conclusions of law.and the entire record in this matter, pursuant to provisionsof Section 10(c) of the Act, I hereby make the followingrecommended:I. C'ease and desist from:(a) Discharging or otherwise discriminating against em-ployees who joined or participated in a lawful strike.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action which is neces-sar) to effectuate the policies of the Act:(a) Give credit to all probationary employees terminatedduring the 1978 strike for all service prior to the date of thestrike and upon the completion of the total 6 months em-ployment with Respondent. treat them as regular employ-ees and make them whole for any losses theN may havesuffered as a result of the discrimination against them inaccordance with the formula set forth in the RemedN sec-tion above.(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying. all payrollrecords, social security payment record. timecards, person-nel records and reports. and all other records necessar toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its Kansas City. Missouri. facility copies ofthe attached notice marked "Appendix."' Copies of saidnotice on Ibrms provided by the Regional Director for Re-gion 17, after being duly signed by Respondent's authorizedrepresentative, shall be posted by it immediately upon re-ceipt thereof and shall be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by an!other material.(d) Notify the Regional Director for Region 17. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTIHER ORDERED that the allegations of the com-plaint nt specifically found herein be dismissed.ORDER3The Respondent, Kansas City Power & Light Company.Kansas City, Missouri, its officers, agents, successors, andassigns, shall:2See. generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962). TheGeneral Counsel has asked that interest be set at 9 percent per annum. Sincethe question of whether, and to what extent, interest should be increased ispending before the Board, I decline to make any recommendation concern-ing it.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order. and all objections thereto shall be deemedwaived for all purposes.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."623